Case 3:17-cv-00108-GPC-MDD Document 1051 Filed 03/22/19 PageID.112631 Page 1 of 4



1    Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
     echesler@cravath.com
2    CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
3    New York, NY 10019
     Telephone: (212) 474-1000
4    Facsimile: (212) 474-3700
5    David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
     davenelson@quinnemanuel.com
6    QUINN EMANUEL URQUHART & SULLIVAN, LLP
     500 West Madison St., Suite 2450
7    Chicago, Illinois 60661
     Telephone: (312) 705-7400
8    Facsimile: (312) 705-7401
9    Karen P. Hewitt (SBN 145309)
     kphewitt@jonesday.com
10   JONES DAY
     4655 Executive Drive, Suite 1500
11   San Diego, California 92121
     Telephone: (858) 314-1200
12   Facsimile: (858) 345-3178
13   [Additional counsel identified on signature page]
14   Attorneys for Defendant and Counterclaim-Plaintiff
     QUALCOMM INCORPORATED
15
16                          UNITED STATES DISTRICT COURT
17                        SOUTHERN DISTRICT OF CALIFORNIA
18
19   IN RE: QUALCOMM                       No. 3:17-CV-0108-GPC-MDD
     LITIGATION                            QUALCOMM INCORPORATED’S
20
                                           NOTICE OF MOTION REGARDING
21                                         BCPA EVIDENCE
22                                         Judge:     Hon. Gonzalo P. Curiel
                                           Courtroom: 2D
23
24
25
26
27
28


      QC’S MOTION RE: BCPA EVIDENCE                                CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1051 Filed 03/22/19 PageID.112632 Page 2 of 4




1          PLEASE TAKE NOTICE THAT on March 28, 2019 at 1:30 p.m. or as soon
2    thereafter as the matter may be heard, before the Honorable Gonzalo P. Curiel,
3    Courtroom 2D (2nd Floor – Schwartz) of the above-titled Court, located at 221 W.
4    Broadway, in San Diego, CA 92101, Qualcomm Incorporated (“Qualcomm”) will and
5    hereby does move this Court for an Order consistent with Qualcomm’s Motion Regarding
6    BCPA Evidence.
7          This Motion is based on this Notice of Motion, the accompanying Motion, the
8    Declaration of Nathan E. Denning in Support of the Motion and the exhibit attached
9    thereto, all of which are filed concurrently herewith, and any and all other materials the
10   Court deems proper.
11
12   Dated: March 22, 2019                   Respectfully submitted,
13
14                                           By    /s/ Evan R. Chesler
15                                                Evan R. Chesler
16
17
18
19
20
21
22
23
24
25
26
27
28


      QC’S MOTION RE: BCPA EVIDENCE                                  CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1051 Filed 03/22/19 PageID.112633 Page 3 of 4




1
                                      CRAVATH, SWAINE & MOORE LLP
2                                     Evan R. Chesler (pro hac vice)
                                      (N.Y. Bar No. 1475722)
3                                     echesler@cravath.com
                                      Keith R. Hummel (pro hac vice)
4                                     (N.Y. Bar No. 2430668)
                                      khummel@cravath.com
5                                     Richard J. Stark (pro hac vice)
                                      (N.Y. Bar No. 2472603)
6                                     rstark@cravath.com
                                      Antony L. Ryan (pro hac vice)
7                                     (N.Y. Bar No. 2784817)
                                      aryan@cravath.com
8                                     Gary A. Bornstein (pro hac vice)
                                      (N.Y. Bar No. 2916815)
9                                     gbornstein@cravath.com
                                      J. Wesley Earnhardt (pro hac vice)
10                                    (N.Y. Bar No. 4331609)
                                      wearnhardt@cravath.com
11                                    Yonatan Even (pro hac vice)
                                      (N.Y. Bar No. 4339651)
12                                    yeven@cravath.com
                                      Vanessa A. Lavely (pro hac vice)
13                                    (N.Y. Bar No. 4867412)
                                      vlavely@cravath.com
14                                    Worldwide Plaza
                                      825 Eighth Avenue
15                                    New York, New York 10019
                                      Telephone: (212) 474-1000
16                                    Facsimile: (212) 474-3700
17
18
19
20
21
22
23
24
25
26
27
28

     QC’S MOTION RE: BCPA EVIDENCE       2                 CASE NO. 3:17-CV-0108-GPC-MDD
Case 3:17-cv-00108-GPC-MDD Document 1051 Filed 03/22/19 PageID.112634 Page 4 of 4




1                                     QUINN EMANUEL URQUHART &
                                      SULLIVAN, LLP
2                                     David A. Nelson (pro hac vice)
                                      (Ill. Bar No. 6209623)
3                                     davenelson@quinnemanuel.com
                                      Stephen Swedlow (pro hac vice)
4                                     (Ill. Bar No. 6234550)
                                      stephenswedlow@quinnemanuel.com
5                                     500 West Madison St., Suite 2450
                                      Chicago, Illinois 60661
6                                     Telephone: (312) 705-7400
                                      Facsimile: (312) 705-7401
7
8                                     Alexander Rudis (pro hac vice)
                                      (N.Y. Bar No. 4232591)
9                                     alexanderrudis@quinnemanuel.com
                                      51 Madison Ave., 22nd Floor
10                                    New York, New York 10010
                                      Telephone: (212) 849-7000
11                                    Facsimile: (212) 849-7100
12                                    Sean S. Pak (SBN 219032)
                                      seanpak@quinnemanuel.com
13                                    50 California St., 22nd Floor
                                      San Francisco, California 94111
14                                    Telephone: (415) 875-6600
                                      Facsimile: (415) 875-6700
15
16                                    JONES DAY
                                      Karen P. Hewitt (SBN 145309)
17                                    Randall E. Kay (SBN 149369)
                                      rekay@jonesday.com
18                                    4655 Executive Drive, Suite 1500
                                      San Diego, California 92121
19                                    Telephone: (858) 314-1200
                                      Facsimile: (858) 345-3178
20
                                      Attorneys for Defendant and
21                                    Counterclaim-Plaintiff
                                      QUALCOMM INCORPORATED
22
23
24
25
26
27
28

     QC’S MOTION RE: BCPA EVIDENCE       3                  CASE NO. 3:17-CV-0108-GPC-MDD
